EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Joshua Brady on July 28, 2021.
The application has been amended as follows:
Claims 15-20 have been cancelled.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-23 are pending.  Claims 24-32 have been cancelled. 
Based upon the Quayle Action mailed July 28, 2021, claims 1-14 and 21-23 are allowable and 2) non-elected claims 15-20 are withdrawn from consideration. 
Based upon the Interview of July 28, 2021, to place the case in condition for allowance, applicants have agreed to cancel non-elected claims 15-20.   As such, claims 15-20 have been cancelled. 
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
Applicants preserve the right to file divisional applications drawn to non-elected subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished  applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                   	
                                                   /Zinna Northington Davis/
                                                        /Zinna Northington Davis/                                                        Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                Znd
08.06.2021